 326 NLRB No. 1481NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.1500 Met Drug, Inc., et al.1and 1199, National HealthAnd Human Services Employees Union.  Case 2ŒCAŒ29358September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on April 30, 1996,the General Counsel of the National Labor RelationsBoard issued a complaint on January 15, 1998, against
1500 Met Drug and 52 other named Respondents, alleg-ing that they have violated Section 8(a)(1) and (5) of theNational Labor Relations Act.  Although properly served
copies of the charge and complaint, 12 of the Respon-dents failed to file an answer.  These Respondents are:(1) 81-20 Drug Corp. d/b/a Disco Roosevelt Drugs; (2)
America Pharmacy; (3) Chatham Chemists; (4) Cir-Court
Pharmacy (JBM Pharmacy); (5) Drug Loft; (6) Fein-berg™s Drug; (7) G&W Drugs; (8) Kalish Pharmacy; (9)Satellite Pharmacy; (10) Stanley Drugs; (11) T&GPharmacy d/b/a Leroy Pharmacy; and (12) TowerChemists.  (Herein 12 Respondents.)On September 8, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Boardregarding the 12 Respondents that had failed to file an
answer.  On September 10, 1998, the Board issued an
order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The 12 Respondents filed no response.  The
allegations in the motion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated April 2, 1998, notified each of the 12 Re-spondents that unless an answer were received by April13, 1998, a Motion for Summary Judgment would be                                                       1 This caption reflects the manner in which this proceeding has beenstyled, although our Order here runs only to the 12 named Respondentsas described below.filed.2  To date, none of the 12 Respondents have filed ananswer.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Empire State PharmaceuticalSociety, herein called the Association, has been an or-ganization composed of various employers engaged inthe retail sale of pharmaceutical goods and related items,
one purpose of which is to represent its employer-members in negotiating and administering collective-bargaining agreements with the Union.  Annually, theemployer-members of the Association, in conducting
their business operations, collectively derive gross reve-nues in excess of $500,000.  Annually, in the course andconduct of their businesses, the Respondents collectively
purchase and receive at their New York State facilities,
products, goods, and materials valued in excess of $5000
directly from points outside the State of New York.  We
find that the employer-members of the Association, in-cluding the Respondents, are employers engaged incommerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESAt all material times, the following employees of the12 Respondents constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All employees employed by each employer-member ofthe Association, excluding all guards and supervisors asdefined in the Act.Based on Section 9(a) of the Act, the Union has beenthe designated exclusive collective-bargaining represen-tative of the unit employees for more than 30 years, andhas been recognized as such representative by the 12
Respondents.  That recognition has been embodied in
successive collective-bargaining agreements, including
the most recent agreement which was effective from
October 9, 1988, to October 5, 1991.At all material times, the 12 Respondents have beenemployer-members of the Association, and the Associa-tion has been authorized by them to bargain collectively                                                       2 The letters were sent to each of the 12 Respondents by certifiedmail.  The Acting General Counsel™s motion for summary judgmentstates that no return receipt was received by the Post Office for theletter sent to Feinberg™s Drug, nor was this letter returned to the Re-gional Office, and that the letter to Satellite Pharmacy was returned tothe Regional Office as unclaimed.  These two Respondents™ failure orrefusal to claim certified mail cannot defeat the purposes of the Act.See, e.g., Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2on their behalf with the Union concerning wages, hours,and other terms and conditions of employment of the unit
employees.On or about February 8, 1996, the Association and theUnion reached complete agreement on a new collective-bargaining agreement covering the unit employees, andon or about March 22, 1996, the Association and the
Union executed the agreement.On or about April 18, 1996, the Union, by letter, re-quested that the Association have all of its employer-members that had not yet executed the collective-bargaining agreement reached on February 8, 1996, do
so.  The 12 named Respondents have refused to execute
the agreement.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dents have been failing and refusing to bargain collec-tively and in good faith with the exclusive collective-bargaining representative of their employees, and havethereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, we shall order them tocease and desist and to take certain affirmative action
designed to effectuate the policies of the Act.  Specifi-cally, having found that the 12 Respondents have failedand refused to execute the collective-bargaining agree-ment reached by the Association and the Union on Feb-ruary 8, 1996, and executed by the Association and theUnion on March 22, 1996, we shall order the 12 Respon-dents to execute that agreement, give retroactive effect tothat agreement, and make their employees whole for any
losses attributable to their failure to execute the agree-ment.  Backpay shall be computed in accordance withOgle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondents, 81-20 Drug Corp. d/b/a Disco RooseveltDrugs, Jackson Heights, New York; America Pharmacy,
New York, New York; Chatham Chemists, New York,
New York; Cir-Court Pharmacy (JBM Pharmacy),
Bronx, New York; Drug Loft, New York, New York;
Feinberg™s Drug, Bronx, New York; G&W Drugs,
Bronx, New York; Kalish Pharmacy, Ozone Park, New
York; Satellite Pharmacy, Brooklyn, New York; Stanley
Drugs, Bronx, New York; T&G Pharmacy d/b/a LeroyPharmacy, Bronx, New York; and Tower Chemists, NewYork, New York, their officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by each employer-member ofthe Association, excluding all guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Execute and implement the collective-bargainingagreement between the Union and the Associationreached on or about February 8, 1996, and executed bythose parties on or about March 22, 1996, give retroac-tive effect to that agreement, and make their employeeswhole for any losses they have suffered as a result of the
Respondents™ failure to execute the agreement, with in-terest, in the manner set forth in the remedy section ofthis decision.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, post attheir facilities located at various places in New York,New York, and its environs copies of the attached notice
marked ﬁAppendix.ﬂ3  Copies of the notice, on formsprovided by the Regional Director for Region 2, afterbeing signed by the various Respondents™ authorized
representatives, shall be posted by the Respondents and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be takenby the Respondents to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, any
of the Respondents have gone out of business or closed
the facilities involved in these proceedings, that Respon-                                                       3If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ 1500 MET DRUG, INC., ET AL.3dent shall duplicate and mail, at its own expense, a copyof the notice to all current employees and former em-ployees employed by that Respondent at any time sinceApril 18, 1996.(d) Within 21 days after service by the Region, eachRespondent shall separately file with the Regional Di-rector a sworn certification of a responsible official on aform provided by the Region attesting to the steps that
each Respondent has taken to comply.   Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIX INOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.81-20 DRUG CORP. D/B/A DISCOROOSEVELT DRUGSAPPENDIX IINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.AMERICA PHARMACYAPPENDIX IIINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.CHATHAM CHEMISTSAPPENDIX IVNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.CIR-COURT PHARMACY (JBM PHARMACY)APPENDIX VNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.DRUG LOFTAPPENDIX VINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em- 1500 MET DRUG, INC., ET AL.5ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.FEINBERG™S DRUGAPPENDIX VIINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employeesin the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.G & W DRUGSAPPENDIX VIIINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.KALISH PHARMACYAPPENDIX IXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.SATELLITE PHARMACYAPPENDIX XNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD6The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.STANLEY DRUGSAPPENDIX XINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.T & G PHARMACY D/B/A LEROY PHARMACYAPPENDIX XIINOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain in good faith with1199, National Health and Human Services EmployeesUnion, as the exclusive representative of the employees
in the bargaining unit set forth below by failing and re-fusing to execute the collective-bargaining agreementreached between the Empire State Pharmaceutical Soci-ety (the Association) and the Union on or about February8, 1996, and executed by those parties on or about March
22, 1996.All employees employed by us, excluding all guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement between the Union and the Asso-ciation reached on or about February 8, 1996, and exe-cuted by those parties on or about March 22, 1996, giveretroactive effect to that agreement, and make our em-ployees whole for any losses they have suffered as a re-sult of our failure to execute the agreement, with interest.TOWER CHEMISTS